COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 BENJAMIN JEROME PRINCE,                       §
                                                              No. 08-12-00290-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                                30th District Court
                                               §
 THE STATE OF TEXAS,                                        of Wichita County, Texas
                                               §
                  Appellee.                                      (TC# 52,059-A)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF OCTOBER, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating